Exhibit 10.7

March 15, 2012

[NAME]

[ADDRESS]

 

  Re: Clawback of Incentive Payments under the Long-Term Incentive Plans

Dear [NAME]:

In connection with its February 22, 2012 meeting, the Personnel & Compensation
Committee of the Board of Directors (the “Committee”) of Allegheny Technologies
Incorporated (the “Company”) is considering including you as a participant in
one or more of the Company’s 2007 Annual Incentive Plan, which governs the
Company’s Performance/Restricted Stock Plan and the Total Shareholder Return
Plan, and/or the Key Executive Performance Plan (collectively, the “Plans”) for
the three year measurement period beginning in 2012 and running to December 31,
2014. You may be considered for participation in one or more of the Plans for
measurement periods after 2012.

It is a condition of your participation in the Plans for the 2012-2014
measurement periods and subsequent measurement periods that you agree to repay
the Company any amount determined to be an Overpayment, as defined below, for
any measurement period of the Plans for which an Overpayment is determined to
have occurred. This agreement will be in effect not only for the 2012-2014
measurement period but also for each subsequent measurement period in which you
are included as a participant in any one or more of the Plans unless
specifically revoked in writing by you or the Company. If you revoke this
agreement without an acceptable substitute agreement being in place, your
eligibility for participation in a then current or subsequent measurement period
of the Plans will end.

The payments of cash or delivery of shares, as the case may be, under the Plans
(“Payments”) are generally made within 75 days of the end of the last calendar
year in the applicable measurement period. The Committee determines the amount
of the Payments to the respective participants in the Plans based on the
relative stock prices and financial statements and other records of the Company
presented to the Committee, generally at the Committee’s January meeting. While
the information available to the Committee is appropriately reviewed and is
believed to be accurate and complete when presented to the Committee, subsequent
review or audit could disclose errors.



--------------------------------------------------------------------------------

[NAME]

March 15, 2012

Page 2

 

This agreement is to evidence your obligation to promptly repay to the Company
any “Overpayment.” For purposes of this agreement, an “Overpayment” is the
amount reasonably determined by the Committee as that portion of the Payments
approved by the Committee for any measurement period of your participation in
the Plans and paid or delivered to you that the Committee would not have
approved and would not have been paid or delivered to you if the Committee knew
at the time of authorization that the information then available to it was
inaccurate in a material way and that material inaccuracy, if known when the
Committee authorized the Payments, would have resulted in a lower Payment or
Payments.

You hereby agree to repay to the Company any Overpayment within thirty (30) days
of written notice to you of the Committee’s determination of the Overpayment.

You should also know that federal legislation generally known as Dodd-Frank is
being implemented at this time. If the Company determines that a new agreement
on this subject or an amendment to this agreement is required for the Company to
comply with Dodd-Frank, you agree to consider a new agreement or an amendment to
this agreement in a form the Company determines as appropriate to comply with
Dodd-Frank.

Please execute this agreement and promptly return it to me. Once I receive it,
any awards made to you under the Plans will be promptly processed and
appropriate agreements delivered to you.

 

Very truly yours, /s/ Elliot S. Davis Elliot S. Davis

CONSENTED AND AGREED:

By:                                           
                                                    

Print Name:                                          
                                      

Date:                                          
                                                  